Citation Nr: 0716304	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-26 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The veteran had active service from May 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
In September 2006, the veteran testified at a Travel Board 
hearing at the RO.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for PTSD.  The issue of the merits of 
the claim for entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  An April 2003 Board decision denied service connection 
for PTSD.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2003 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD, and the need to remand for 
additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

A decision of the Board is final, with the exception that a 
claim may be reviewed if new and material evidence is 
submitted.  It the claim is reopened, it will be reviewed 
based on all the evidence of record.  38 U.S.C.A. § 5108, 
7104 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board denied service connection for PTSD in April 2003.  
The April 2003 Board decision is final.  38 U.S.C.A. § 7104.  
The evidence considered at the time of the April 2003 Board 
decision included the veteran's service personnel and medical 
records; post-service private and VA treatment records, 
including examination reports; a response from the National 
Personnel Records Center (NPRC); a response from the National 
Archives and Records Administration; and the veteran's own 
statements.  The Board denied service connection for PTSD on 
the basis that the current evidence did not show that the 
veteran engaged in combat during his tour of duty in Vietnam 
and that there was no credible supporting evidence that the 
alleged in-service stressors actually occurred.  The Board 
also indicated that the veteran had not submitted sufficient 
evidence to allow verification of his claimed in-service 
stressors.  

The veteran's service personnel records indicate that he was 
not awarded decorations evidencing combat.  He served aboard 
ships including the USS Ranger.  His occupational specialty 
was listed as a marine mechanic.  

His service medical records showed no complaints of or 
treatment for PTSD or any other psychiatric problems.  Such 
records did indicate that the veteran was treated for a head 
injury.  A December 1969 treatment entry reported that the 
veteran had a laceration above the left eye. It was noted 
that steri-strips were applied after the laceration was 
cleaned.  An additional entry that day noted that the veteran 
claimed to have been struck across the forehead the previous 
day.  He stated that he did not lose consciousness.  It was 
noted that the laceration had been sutured in sick bay and 
that the veteran was presently complaining of a headache.  
The impression was trauma to the head, rule out subdural.  It 
was reported that an X-ray showed no fractures and that the 
veteran's neurological signs were stable.  A December 1969 
nursing note indicated that the veteran was admitted with a 
diagnosis of head trauma, rule out subdural.  It was reported 
that neurological checks were good.  A December 1969 
chronological record of medical care report noted that the 
veteran complained of being struck in the forehead in the 
left frontal area that night by a Marine with a nightstick.  
It was reported that a skull series was performed and that 
there was no evidence of a fracture.  The February 1971 
separation examination report included notations that the 
veteran's head, face, neck, and scalp were normal and that 
his psychiatric evaluation was also normal.  

Post-service private and VA treatment records, including 
examination reports, showed treatment for variously diagnosed 
psychiatric disorders including PTSD.  

An August 1995 VA psychiatric examination report noted that 
the veteran's claims file was reviewed prior to the 
examination.  The veteran reported that he did not receive 
any mental health treatment.  He complained that he had all 
kinds of problems and that he worried about everything in his 
life.  The veteran described himself as being nervous and 
complained of back problems.  He stated that such problems 
had led him to get involved with alcohol and drugs.  The 
diagnoses were dysthymic disorder, mild, and polysubstance 
abuse, present course uncertain.  

A May 1996 VA hospital discharge summary noted that the 
veteran had a primary diagnosis of PTSD.  Mixed substance 
dependence, in remission, was also diagnosed.  It was noted 
that the veteran had a history that included a closed head 
injury with loss of consciousness.  

In an August 1996 statement, the veteran reported that he had 
recurring nightmares about guns going off over his head 
during service.  He stated that he had received a blow to the 
head during service and that he was hospitalized for two 
days.  The veteran reported that he was almost run over by an 
airplane and that it did run over his friend.  He reported 
that he almost went overboard, but that another sailor caught 
him.  

A September 1996 VA psychiatric examination report noted that 
the veteran reported that in the service he was on the USS 
Ranger and that he was struck in the forehead in the left 
frontal area by a Marine with a nightstick.  He indicated 
that he was in the Navy from May 1969 to February 1971 and 
that he was in and out of Vietnam in 1970.  The veteran 
stated that they would go into Vietnam for thirty days and 
then be away for a while and go back.  He reported that he 
was there several times and for as long as forty days.  The 
veteran indicated that he was in charge of the catapults, 
that his ship was the USS Ranger, and that they took tours to 
Vietnam over the period of one year.  He indicated that they 
shot artillery when they were in Vietnam waters both day and 
night.  It was noted that the veteran was a little vague in 
his memory, but that he stated he saw two or three incidents 
where people got killed while he was aboard the ship when 
they were in Vietnam waters.  

He also reported that people would be on the deck and there 
would be an accident and a plane would run over them and he 
would see blood scattered over everything.  He stated that 
such bothered him and that on one occasion, he almost jumped 
off the ship.  The veteran indicated that airplanes would 
often miss the hook and would land in the water.  He noted 
that one time he saw an airplane blow up after it missed the 
hook and the pilot was killed.  It was noted that the veteran 
could not give any dates and that he could not give any 
indication of where they were in Vietnam waters.  The veteran 
further stated that he saw some people jump off trying to 
swim home and that he saw three people killed that way.  The 
veteran also reported that he was hit in the head with a 
nightstick and that the put him in the hospital for one or 
two days.  The diagnoses were PTSD and dysthymia.  The 
examiner commented that the veteran gave some stressors while 
he was on a ship that was in Vietnam waters.  The examiner 
stated that most of the veteran's difficulty was due to the 
death of people on the ship and that he gave all the 
stressors that he could elicit.  The examiner indicated that 
he found ample symptomatology to make the diagnosis of PTSD 
and dysthymia.  

A March 1997 response from the NPRC, as to a request for 
ship's logs from the USS Ranger from August 1969 to October 
1970, indicated that such organization did not have the 
requested ship history.  It was noted that a request should 
be made to the Naval Historical Center.  

Subsequent VA treatment records dated through July 2002 
showed treatment for disorders including PTSD.  

An October 2002 response from the National Archives and 
Records Administration noted that although a general time 
frame that the veteran was aboard the USS Ranger was 
reported, the information involved too broad a window of 
time.  It was noted that specific dates should be requested 
and that they should not exceed three months with any single 
request.  The National Archives and Records Administration 
reported that they provided a sampling of first day of the 
month entries during 1970.  Such enclosed records appeared to 
show cover sheets for deck log books for the USS Ranger for 
certain monthly periods.  

The evidence received since the April 2003 Board decision 
includes additional VA treatment records; a March 2006 
statement from the veteran's representative; and statements 
and testimony from the veteran.  

VA treatment records dated from January 2004 to April 2004 
show continuing treatment for disorders including PTSD.  A 
January 2004 VA treatment entry noted that the veteran had 
problems including PTSD, anxiety, and alcohol/cocaine 
dependence.  An April 2004 entry related diagnoses including 
PTSD and polysubstance abuse.  

A March 2006 statement from the veteran's representative 
indicated that the veteran was claiming that he had PTSD as a 
result of a personal assault he endured while serving aboard 
the USS Ranger.  It was noted that the veteran also reported 
that planes crashed on the deck and that he witnessed men 
committing suicide by jumping off the ship.  

At the September 2006 Board hearing, the veteran testified 
that when he was on the flight deck, he saw a lot of men 
killed in planes.  He stated that he had seen planes miss the 
hook and go into the water.  He reported that he was aboard 
the USS Ranger during Vietnam.  The veteran indicated that he 
had seen men killed when they accidentally walked too close 
to the planes and were sucked in and spit out.  He reported 
that he worked on the steam canvas and that they had to make 
sure that the plane had the right amount of pressure, etc.  
The veteran indicated that he saw a man jump off the back of 
the ship and commit suicide on one occasion.  He noted that 
he had to report it and that he was scared.  He indicated 
that he also had thoughts of jumping off the ship.  The 
veteran stated that he did not know the names of the people 
who died.  He reported that the plane went off the deck and 
the man got sucked into the intake in the winter of 1969 when 
he was aboard the USS Ranger.  

The veteran further stated that one time after they were at 
sea for almost forty-five or forty-eight days, he came back 
to duty through the gate and that he was popped in the head 
by a Marine.  He noted that his head was busted open and that 
he had blood all over his white suit.  The veteran reported 
that he was kept over night and that he was not put to work 
for a couple of days.  He indicated that he received six or 
seven stitches and that he was hit near the temple area.  He 
stated that he felt like he was going to die with all that 
blood.  The veteran reported that such incident was 
considered a personal assault and that he did not press 
charges.  

The Board observes that the evidence available at the time of 
the April 2003 Board decision did not include the veteran's 
testimony at the September 2006 Board hearing that the 
incidents of the plane going off the deck of the USS Ranger 
and an individual being sucked into the intake of a plane 
occurred in the winter of 1969.  As noted previously, the 
April 2003 Board decision denied service connection for PTSD, 
in part, because the veteran had not submitted sufficient 
evidence to allow verification of his claimed in-service 
stressors.  Additionally, the April 2003 Board decision did 
not include a specific discussion of the veteran's assault 
during service.  The veteran's representative is claiming 
that the veteran's PTSD is the result of a personal assault 
he endured while serving aboard the USS Ranger.  

The Board finds that the additional more specific stressors 
with a timeframe of winter 1969 as well as the additional 
allegations as to the assault during service are evidence 
that is both new and material because the claim was 
previously denied for no credible supporting evidence that 
the alleged in-service stressors occurred.  

As noted above, for the sole purpose of determining whether 
new and material evidence has been submitted, the evidence 
provided is presumed credible.  Therefore, the Board finds 
that such evidence is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate his claim, 
and raises a reasonable possibility of substantiating the 
claim.  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the April 
2003 Board decision is new and material, and thus the claim 
for service connection for PTSD is reopened.  This does not 
mean that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for PTSD is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only, the benefit sought on appeal is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a PTSD has been reopened by new 
and material evidence, the claim must be reviewed on a de 
novo basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors during his period of service.  As noted 
previously, his service personnel records indicate that he 
was not awarded decorations evidencing combat.  He served 
aboard ships, including the USS Ranger from August 1969 to 
October 1970.  His occupational 
specialty was listed as a marine mechanic.  A December 1969 
service medical record noted that the veteran complained of 
being struck in the forehead in the left frontal area that 
night by a Marine with a nightstick.  The veteran has also 
reported various stressors all occurring while serving aboard 
the USS Ranger.  He testified that he saw planes miss the 
hook and go into the water killing the pilot, and saw men 
killed when they accidentally walked too close to the planes 
and were sucked in and spit out in the winter of 1969. 

The Board notes that the RO requested ship's logs for the USS 
Ranger on several occasions.  An October 2002 response from 
the National Archives and Records Administration noted that 
although a general time frame that the veteran was aboard the 
USS Ranger was reported, the information involved too broad a 
window of time.  It was noted that specific dates should be 
requested and that they should not exceed three months with 
any single request.  The Board observes that the veteran now 
reports that at least some of his alleged stressors occurred 
in the winter of 1969.  As the veteran could not provide a 
more definitive time frame, the Board will interpret "winter 
1969" as November and December 1969.  Such a time frame is 
potentially sufficient to verify claimed stressors, and an 
attempt to verify such stressors through official sources 
such as the U.S. Army and Joint Services Records Research 
Center (JSRRC) and/or the Naval Historical Center should be 
made.  

The Board also observes that the veteran has not been 
afforded a VA examination, with an etiological opinion after 
a review of the entire claims folder, as to his claim for 
service connection for PTSD that addresses his possible 
stressor of a personal assault during service.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause," fails to report for 
such examination scheduled in conjunction with a reopened 
claim for a benefit which was previously disallowed, the 
claim shall be denied.

Further, the Board notes that the veteran has reported that 
he was receiving disability benefits from the Social Security 
Administration (SSA).  As such records may be relevant to the 
veteran's claim, SSA records should be obtained.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  
        


Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for PTSD since April 2004.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
April 2004 should be obtained.  

2.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran 
SSA disability benefits, along with all 
related SSA decisions.  

3.  Request verification from official 
sources, such as the U.S. Army and Joint 
Services Records Research Center, the 
National Archives and Records 
Administration, and/or the ships log from 
the Naval Historical Center, for the 
claimed stressors relating a plane 
missing the hook and falling into the 
water, and a man being sucked into the 
plane intake, both claimed as occurring 
on the USS Ranger in November or December 
1969.  

4.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he suffers from PTSD.  The 
examiner should be advised of claimed 
assault stressor that occurred in December 
1969, and of any other stressor(s) 
ultimately verified.  The examination 
report should include a detailed account 
of all pathology found to be present.  The 
examiner should be requested to determine 
whether any of the verified stressors are 
of a quality sufficient to produce PTSD, 
and if so, whether the veteran suffers 
from PTSD as a result of the verified 
stressors.  The report of the examination 
should include a rationale for all 
opinions expressed.  All studies or tests 
deemed necessary should be accomplished.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination. 

5.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


